Citation Nr: 0832424	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-20 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Parkinson's disease, to 
include as related to exposure to herbicides.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for Parkinson's disease.


FINDING OF FACT

The veteran's Parkinson's disease first manifested many years 
after his separation from service and is unrelated to his 
service or to any incident therein, including exposure to 
herbicides.


CONCLUSION OF LAW

The veteran's Parkinson's disease was not incurred in or 
aggravated by his active service, and is not proximately due 
to or the result of exposure to herbicides.  38 U.S.C.A. 
§§ 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his Parkinson's disease was caused 
by exposure to herbicides while serving in the Republic of 
Vietnam.  After considering the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 
104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski,  2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for certain 
chronic diseases manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Organic diseases of the nervous 
system are chronic diseases with a presumptive period of one 
year.  38 C.F.R. §§ 3.307, 3.309.

A veteran who served during active service in the Republic of 
Vietnam during the period from January 9, 1962, to May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 
McCart v. West, 12 Vet. App. 164 (1999).  The veteran's 
period of active duty from October 1969 to October 1973 
included service in Vietnam during the applicable period.  
Thus, he will be presumed to have been exposed to herbicides.  

For herbicide-exposed veterans, diseases associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  However, Parkinson's disease 
is not among the listed presumptive diseases.  Thus, the 
veteran's Parkinson's disease is not considered a disease for 
which a presumption of service connection can be granted 
based on exposure to herbicides.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e).  Therefore, the 
Board concludes that service connection for Parkinson's 
disease as due to exposure to herbicides is not warranted.  
38 C.F.R. § 3.309(e).  

Having determined that the veteran is not entitled to 
presumptive service connection due to exposure to herbicides, 
the Board must now evaluate whether the veteran is entitled 
to service connection on a direct basis.  An appellant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994). 

The veteran's service medical records show no treatment for 
or diagnosis of Parkinson's disease during service.  At his 
separation examination in February 1973, the veteran made no 
complaints regarding Parkinson's disease or its symptoms, and 
the examination showed no indication of Parkinson's disease.  
Since the veteran's service treatment records are negative 
for evidence of a diagnosis Parkinson's disease, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  
38 C.F.R. § 3.303(b).  Post-service VA medical records dated 
from February 2003 to April 2008 show that the veteran 
received treatment for Parkinson's disease that was initially 
diagnosed in 1989, some 16 years following his separation 
from service.  Despite the medical evidence of current 
Parkinson's disease, at no time has any treating provider 
related the veteran's problems to his period of active 
service, including exposure to herbicides.  Furthermore, the 
Parkinson's disease did not manifest to a compensable degree 
within one year following his separation from service.  
Therefore, presumptive service connection is not warranted.  
38 C.F.R. §§ 3.307, 3.309.

In statements in support of his claim, the veteran has 
asserted that he is entitled to service connection for 
Parkinson's disease because it was incurred in service or is 
due to exposure to herbicides.  However, as a layperson, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about current symptoms and what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994). 
Additionally, the veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  However, Parkinson's disease  is not subject to lay 
diagnosis.  The veteran can report associated symptomatology, 
readily identifiable the way that varicose veins may be 
observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  There are many different neurological disorders.  
The veteran does not have the medical expertise to discern 
the nature of any neurological diagnosis nor does he have the 
medical expertise to provide an opinion regarding the 
etiology of such a disorder.  In sum, the issue does not 
involve a simple diagnosis.  Therefore, the veteran is not 
competent to provide a medical opinion regarding the 
etiology.  Thus, the veteran's lay assertions are not 
competent or sufficient to show that it is at least as likely 
as not that his Parkinson's disease is related to his service 
or to exposure to herbicides.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997), Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
Parkinson's disease.  The evidence of record does not contain 
competent medical evidence linking the veteran's Parkinson's 
disease to service or to exposure to herbicides therein.  
Furthermore, in view of the lengthy period without evidence 
of treatment, there is no evidence of a continuity of 
treatment or diagnosis, which weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Therefore, the Board finds that the preponderance of the 
evidence is against finding that the veteran's current 
Parkinson's disease is related to his military service.  The 
Board finds that the preponderance of the medical evidence 
weighs against a finding that the veteran's Parkinson's 
disease was incurred in or aggravated by service or is 
proximately due to or the result of exposure to herbicides or 
any disease or injury incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. § 5103, 5103A, 
5107.  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, RO sent the veteran correspondence in November 2005, as 
well as a rating decision in November 2006, and a statement 
of the case in June 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the December 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA did not obtain a medical examination in 
relation to the claim for Parkinson's disease because there 
is no competent evidence that the veteran's disease is the 
result of any event, injury, or disease in service, and there 
is no evidence of any event, injury, or disease during the 
veteran's service.  38 C.F.R. § 3.159(c)(4) (2007).  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Service connection for Parkinson's disease is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


